DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is responsive to the amendments (entered) filed on 7/14/21.
	Claims 1-20 are pending. 

Response to Arguments
	Based on the interview held 7/30/21, the amendments are entered.
	The applicant argues against the prior art teaching of “entered as part of a text field in connection with a vector font set,” as amended. Upon further consideration, a new ground of rejection has been applied to the rejection to teach the newly amended limitation, explained below.
	As discussed during the Interview and based upon agreement, the “step for” limitation of claim 18 is in fact interpreted in view of 35 U.S.C. 112(f). The examiner thanks the applicant for courtesies extended. 
Given that the claims are entered and the amendments change the scope of the claims, this action is Final, including the 112(f) interpretation. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
As was discussed during the prior interview, such claim limitation(s) is/are:  “ a step for” in claims 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure is found within the specification at:  structure in paragraphs 37-42. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky (US 20020130908) in view of Dowling (US 20080068383) in view of Sarnoff et al. (US 20120092340, Herein “Sarnoff”) in view of Jain et al. (US 20180253878, Herein “Jain”).
Regarding claim 1, Wilensky teaches a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor (computer [0072]), cause a computer system to:
identify, for a live vector glyph, a region of a plurality of regions defined by a plurality of
paths (vector-based objects and drawn paths, each path involving variable properties [0005]; Examiner’s note: “live” is non-functional descriptive language; The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963));
determine, based on the region, a path of the plurality of paths (creating and editing paths [0005] for editing vector-based paths  [0014] such as for modifying vector elements within a region ([0009] and [0010]), from among a plurality of paths, including a plurality of paths within the region as well as paths outside the region ([0007] to [0013])) and path style information associated with the plurality of paths (certain stle properties such as color that are variable ([0005] and [0007]) which are stored as stylistic properties in association with the relevant path(s) ([0023] and [0024])) from a vector description corresponding to the live vector glyph (vector curves ([0006] to [0009]));
extract, from the path style information, a color associated with the path corresponding to the region (determine stylistic property information of path(s) that pass within the region of influence of the selected brush tool, which is extracted such that it may be changed [0006], such as by allowing a user control over the change with respect to the initially determined stylistic property (e.g., color) with respect to the selected region (i.e., region of influence) ([0007] and [0023]); modified color stylistic property [0005]);
in response to identifying a selected color, modify the color associated with the path to the selected color (modification of a stylistic property with respect to identified path(s) [0009]); and
render the live vector glyph with the selected color associated with the path (rendered change such as rendered for display of a vector object using stylistic properties for display, such as the color changing [0006]).

However, Wilensky fails to specifically teach glyph.

	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the identified segments of glyph for property management of Dowling with the identified segments of vectors for property management of Wilensky to have glyph. The combination would allow for, according to the motivation of Dowling, applying user edits/changes subsequent throughout a document, thus reducing the effort required for working with a large number of glyphs that are intended to exhibit visual similarity [0031].

	However, Wilensky in view of Dowling fails to specifically teach entered as part of a text field in connection with a vector font set comprising the live vector glyph.
	Yet, in a related art, Sarnoff discloses identify, for a live vector glyph entered as part of a text field in connection with a vector front set comprising the live vector glyph (a text string input based on a user entering characters [0075], such as the user typing a text string input based on rendering glyphs as graphical object content ([0076] and [0077]), each glyph based on a font [0033]), a region of a plurality of regions defined by a plurality of paths (each glyph defined using path data associated with a particular user inputted character and a particular font [0034]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the live rendering of Sarnoff with the glyph interaction and rendering of Wilensky in view of Dowling to have entered as part of a text field in connection with a vector font set comprising the live vector glyph. The combination would allow for, according to the motivation of Sarnoff, generating and presenting graphical objects such as strings of text on a display which the user may be afforded interaction and control over, such as by modifying the objects/texts; however, current 

	However, Wilensky in view of Dowling in view of Sarnoff fails to specifically teach vector font set.
	Yet, in a related art, Jain discloses, with respect to path information fonts [0028] stored as font set of use in defining glyphs [0029]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the vector font set of Jain with the live glyph rendering of Wilensky in view of Dowling in view of Sarnoff to have vector font set. The combination would allow for, according to the motivation of Jain, enabling users to design a variety of graphics/glyph objects including text for more precise control over the graphical development of segments of text in order to create a particular design, such as with respect to the case of font sets and vectors for defining fonts of glyphs [0001]. 

Regarding claim 4, Wilensky in view of Dowling in view of Sarnoff in view of Jain teaches the limitations of claim 1, as explained above.
Furthermore, Wilensky teaches the non-transitory computer readable storage medium as recited in claim 1, wherein the instructions that, when executed by the at least one processor, cause the computer system to modify the color associated with the path to the selected color cause the computer system to generate a mapping between the color in the path style information for the path to the selected color (modifying stylistic properties of paths that are within the selected region of influence, such as mapping to color ([0001] to [0014]; [0023]).

Regarding claim 8, Wilensky in view of Dowling in view of Sarnoff in view of Jain teaches the limitations of claim 1, as explained above.
Furthermore, Wilensky teaches the non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to:
determine, based on the path style information associated with the plurality of paths, a color interface element comprising a plurality of colors associated with the plurality of paths of the live vector glyph (of the paths of the document each path associated with a respective color, for which the user may individually edit colors of edited vector-based paths in association with color [0014]; provide to the user a selection candidate such that the user may control a selection to change the stylistic property of path(s) within the selected region  ([0013] and [0014]); selectable interface element including a selectable brush corresponding with a particular stylistic property for modification of vector-based paths [0028]);
provide the color interface element for display within a user interface of a live text editing application of a client device (stylistic property selection of vector-based path [0028], including color selection [0014]); and
modify the color interface element to replace the color associated with the path with the selected color based on a user input to change the color interface element within the user interface (user selection of color of a color stroke brush for editing vector-based paths of the selection region [0014]).

Regarding claim 9, Wilensky in view of Dowling in view of Sarnoff in view of Jain teaches the limitations of claim 1, as explained above.
the non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to:
identify the region based on a user input manually selecting the region with a user interface tool (user identifying a region of influence such as using an interactive tool  [0006], particularly with respect to selecting a region for editing); and
modify the color associated with the path to the selected color in response to the user input manually selecting the region (user modification of stylistic properties (E.g., color) of vector paths with respect to the performed selection ([0006] to [0009])).

Regarding claim 18, Wilensky teaches in a digital medium environment for digital graphic design, a computer-implemented method of selectively modifying vector graphics (computer [0072]; creating and editing vector-based graphics ([0005] to [0015])) comprising:
identifying, for a live vector….a region of a plurality of regions defined by a plurality of paths (identifying a region of influence [0006] with respect to selected vector objects, such as including parametric vector curves, the identification performed for defining a plurality of vector paths that may be, e.g., edited ([0007] to [0008]));
identifying user input of a selected color (for the purpose of modifying a stylistic property of the at least one path selected by the user [0008], a user may perform modification based on, e.g., color, such as for locally changing colors with respect to the selection region [0014]);
a step for modifying, based on the region, a color associated with a path of the live vector…. to the selected color (local color editing [0014]); and
rendering the live vector … with the selected color (rendered as an edited version based on the determined color-changing [0014]).

	However, Wilensky fails to specifically teach glyph.
	Yet, in a related art, Dowling discloses representing glyphs as a series of objects, such as lines [0004] or similarly the vectors of Wilensky, such as by applying user-determined parameters to elements/paths/vectors of respective rendered glyphs [0056]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the glyph of Dowling with the vector object of Wilensky to have glyph. The combination would allow for, according to the motivation of Dowling, presenting various fonts among a family of glyphs so that the user may be able to render glyphs having particular styles, and with the advent of such control, users may able to better have control over the graphical presentation of text objects such as glyphs in a format provided for by glyphs that can be rendered using such control as font determination ([0002] and [0003]); further, glyphs allow for fine control over editing based on consisting of a number of non-contiguous components, made editable for the user ([0004] and [0005]). 

However, Wilensky in view of Dowling fails to specifically teach entered as part of a text field in connection with a vector font set comprising the live vector glyph.
	Yet, in a related art, Sarnoff discloses identify, for a live vector glyph entered as part of a text field in connection with a vector front set comprising the live vector glyph (a text string input based on a user entering characters [0075], such as the user typing a text string input based on rendering glyphs as graphical object content ([0076] and [0077]), each glyph based on a font [0033]), a region of a plurality of regions defined by a plurality of paths (each glyph defined using path data associated with a particular user inputted character and a particular font [0034]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the live rendering of Sarnoff with the glyph interaction and rendering of 

	However, Wilensky in view of Dowling in view of Sarnoff fails to specifically teach vector font set.
	Yet, in a related art, Jain discloses, with respect to path information fonts [0028] stored as font set of use in defining glyphs [0029]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the vector font set of Jain with the live glyph rendering of Wilensky in view of Dowling in view of Sarnoff to have vector font set. The combination would allow for, according to the motivation of Jain, enabling users to design a variety of graphics/glyph objects including text for more precise control over the graphical development of segments of text in order to create a particular design, such as with respect to the case of font sets and vectors for defining fonts of glyphs [0001]. 


Claim(s) 2, 3, 10, 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Dowling in view of Sarnoff in view of Jain, as applied above, and in view of He et al. (US 20170293592, Herein “He”).
Regarding claim 2, Wilensky in view of Dowling in view of Sarnoff in view of Jain teaches the limitations of claim 1, as explained above.
However, Wilensky in view of Dowling in view of Sarnoff in view of Jain fails to specifically teach the non-transitory computer readable storage medium as recited in claim 1, wherein the instructions that, when executed by the at least one processor, cause the computer system to determine the path of the plurality of paths and the path style information associated with the plurality of paths from the vector description corresponding to the live vector glyph cause the computer system to:
parse the vector description to determine a vector document object model comprising the path style information associated with the plurality of paths; and
determine, based on a path identifier, the color associated with the path from the path style information.
	Yet, in a related art, He discloses a property DOM with respect to vector objects of the document such that control may be performed over properties of the vector sections with respect to metadata properties (E.g., color) [0024]. For example, lines with individual properties are included within the vector DOM, each of which may be edited with respect to identification in the DOM [0042]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the DOM vector representation for determining associated property values of He with the property determination of selected glyph vector(s) of Wilensky in view of Dowling in view of Sarnoff in view of Jain to have wherein the instructions that, when executed by the at least one processor, cause the computer system to determine the path of the plurality of paths and the path style information associated with the plurality of paths from the vector description corresponding to the live vector glyph cause the computer system to: parse the vector description to determine a vector document object model comprising the path style information associated with the plurality of paths; and determine, based on a path identifier, the color associated with the path from the path style 

Regarding claim 3, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He teaches the limitations of claims 1-2 as explained above.
Furthermore, He teaches the non-transitory computer readable storage medium as recited in claim 2, wherein the instructions that, when executed by the at least one processor, cause the computer system to modify the color associated with the path to the selected color cause the computer system to replace the color in the path style information associated with the path with the selected color (color mapping between a vector and document model [0032]).

Furthermore, Wilensky discloses modifying vector properties within a region of influence, such as color ([0006] to [0009]). 

Regarding claim 10, Wilensky teaches a system comprising: at least one processor (computer system [0072]); and
a non-transitory computer memory comprising instructions that, when executed by the at least one processor (memory based processing ([0072] and [0073])), cause the system to:
identify, for a live vector glyph, a region of a plurality of regions defined by a plurality of paths (determine paths selected by a user from among paths rendered [0006]);
determine, based on the region, a path of the plurality of paths and path style information associated with the plurality of paths from a vector document object model corresponding to the live vector glyph (determine paths selected by a user from among paths rendered [0006]; determine stylistic properties of respective selected paths that pass within the region of influence selected by the user [0006]; stylistic properties including, e.g., color ([0007]-[0014]; [0023], [0024], [0026], [0064]-[0075]));
extract, from the path style information of the vector document object model, a color associated with the path corresponding to the region (stylistic properties such as color with respect to object shape (see also radius) that is variable along an object’s length [0005]);
in response to identifying a selected color, modify the path style information associated with the path in the vector document object model to set a color of the path as the selected color (received stylistic modification [0008] with respect to path nfomration and segments [0009]; stylistic modification of path [0010]);
generate, using the modified path style information in the vector document object model, a vector description for the live vector glyph (vector-based appearance [0008] to [0013]; vector model/description for editing vector-based paths [0014]); and
render, using the vector description, the live vector glyph with the selected color associated with the path (rendering (e.g., display) [0073] for display of modification performed by way of vectors [0009], such as using user edits for modification (e.g., [0017] to [0020])).

	However, Wilensky fails to specifically teach glyph.
	Yet, in a related art, Dowling discloses individual segments of a vector corresponding with a glyph [0030], each element associated with a parameter [0030], each segment may be referenced for glyph [0031]. 


However, Wilensky in view of Dowling fails to specifically teach entered as part of a text field in connection with a vector font set comprising the live vector glyph.
	Yet, in a related art, Sarnoff discloses identify, for a live vector glyph entered as part of a text field in connection with a vector front set comprising the live vector glyph (a text string input based on a user entering characters [0075], such as the user typing a text string input based on rendering glyphs as graphical object content ([0076] and [0077]), each glyph based on a font [0033]), a region of a plurality of regions defined by a plurality of paths (each glyph defined using path data associated with a particular user inputted character and a particular font [0034]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the live rendering of Sarnoff with the glyph interaction and rendering of Wilensky in view of Dowling to have entered as part of a text field in connection with a vector font set comprising the live vector glyph. The combination would allow for, according to the motivation of Sarnoff, generating and presenting graphical objects such as strings of text on a display which the user may be afforded interaction and control over, such as by modifying the objects/texts; however, current methods may limit the ways by which a user may interact with certain portions of the displayed graphical objects (e.g., text) on a display, such as in the case of the presentation of live text or glyphs entered by the user for rendering for display [0002]. 

	Furthermore, Sarnoff teaches render, using the vector description, the live vector glyph within the text field (user inputting text (Figs. 3) by way of live user input including text string input [0033]).

	However, Wilensky in view of Dowling in view of Sarnoff fails to specifically teach vector font set.
	Yet, in a related art, Jain discloses, with respect to path information fonts [0028] stored as font set of use in defining glyphs [0029]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the vector font set of Jain with the live glyph rendering of Wilensky in view of Dowling in view of Sarnoff to have vector font set. The combination would allow for, according to the motivation of Jain, enabling users to design a variety of graphics/glyph objects including text for more precise control over the graphical development of segments of text in order to create a particular design, such as with respect to the case of font sets and vectors for defining fonts of glyphs [0001]. 

	However, Wilensky in view of Dowling in view of Sarnoff in view of Jain fails to specifically teach from a vector document object model.
	Yet, in a related art, He discloses a property DOM with respect to vector objects of the document such that control may be performed over properties of the vector sections with respect to metadata properties (e.g., color) [0024]. For example, lines with individual properties are included within the vector DOM, each of which may be edited with respect to identification in the DOM [0042]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the vector DOM of He with the vector management of glyph based on live user input of Wilensky in view of Dowling in view of Sarnoff in view of Jain to have from a vector 
	Furthermore, He teaches:
identify, for a live vector glyph, a region of a plurality of regions defined by a plurality of paths (identifying path(s) such as a selected path/vector object having stylistic properties [0042]);
determine, based on the region, a path of the plurality of paths and path style information associated with the plurality of paths from a vector document object model corresponding to the live vector glyph (examine a Dom with respect to the vector object(s) for modification so that a change may be performed to reflect new value(s)  [0045]; DOM parsing [0024]).

Regarding claim 11, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He teaches the limitations of claim 10, as explained above.
Furthermore, He teaches the system as recited in claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to determine the vector document object model from an initial vector description associated with the live vector glyph (determine the DOM with respect to a SVG object [0024]).

Regarding claim 12, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He teaches the limitations of claim 10, as explained above.
Furthermore, He teaches the system as recited in claim 10, wherein the instructions that, when executed by the at least one processor, cause the system to modify the path style information associated with the path in the vector document object model to set the color of the path as the selected color cause the system to generate a mapping between the color in the path style information for the path to the selected color (with respect to color properties [0005] of respective SVG objects [0023]).

Regarding claim 15, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He teaches the limitations of claim 10, as explained above.
	Furthermore, Wilensky teaches the system as recited in claim 10, further comprising instructions that, when executed by the at least processor, cause the system to: 
determine, based on the path style information associated with the plurality of paths, a color interface element comprising a plurality of colors associated with the plurality of paths of the live vector glyph (of the paths of the document each path associated with a respective color, for which the user may individually edit colors of edited vector-based paths in association with color [0014]; provide to the user a selection candidate such that the user may control a selection to change the stylistic property of path(s) within the selected region  ([0013] and [0014]); selectable interface element including a selectable brush corresponding with a particular stylistic property for modification of vector-based paths [0028]);
provide the color interface element for display within a user interface of a live text editing application of a client device (stylistic property selection of vector-based path [0028], including color selection [0014]); and
modify the color interface element to replace the color associated with the path with the selected color based on a user input to change the color interface element within the user interface (user selection of color of a color stroke brush for editing vector-based paths of the selection region [0014]).

Regarding claim 16, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He teaches the limitations of claim 10, as explained above.
Furthermore, Wilensky teaches the system as recited in claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to:
identify the region based on a user input manually selecting the region with a user interface tool (with respect to vector-based paths and stylistic parameter [0022] based on a modification control for a region of interface [0027]); and
modify the color associated with the path to the selected color in response to the user input manually selecting the region (modification of path colors [0075]).


Claim(s) 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Dowling in view of Sarnoff in view of Jain and in view of Joshi et al. (US 9,146,907, Herein “Joshi”).
Regarding claim 5, Wilensky in view of Dowling in view of Sarnoff in view of Jain teaches the limitations of claims 1 and 4, as explained above.
Furthermore, Dowling teaches the non-transitory computer readable storage medium as recited in claim 4, further comprising instructions that, when executed by the at least one processor, cause the computer system to set, based on the mapping, a color for a path in a subsequent live vector glyph to the selected color (applying the glyph properties to additional glyphs [0031]).

However, Wilensky in view of Dowling in view of Sarnoff in view of Jain fails to specifically teach in a subsequent live vector glyph to the selected color.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the application to subsequent vector glyphs of the selected color of Joshi with the mapping of colors to selected color properties of selected vector/paths with respect to glyph of Wilensky in view of Dowling in view of Sarnoff in view of Jain to have in a subsequent live vector glyph to the selected color. The combination would allow for, according to the motivation of Joshi, affording efficiency to allowing the user to make a change to a first glyph and save time and effort by making similar changes to other glyphs, thus improving readability and legibility across a document (col. 1, lines 6-15), thus reducing the work load with respect to applying certain styles to multiple glyphs (col. 1, lines 56-67; col. 2, lines 1-55). 

Regarding claim 19, Wilensky in view of Dowling in view of Sarnoff in view of Jain teaches the limitations of claim 18, as explained above.
However, Wilensky in view of Dowling in view of Sarnoff in view of Jain fails to specifically teach the computer-implemented method as recited in claim 18, further comprising modifying a color of a path of a subsequent live vector glyph to the selected color based on a color mapping comprising the selected color.
Yet, in a related art, Joshi discloses affecting color of glyphs for applying to other glyphs (col. 2, lines 56-67; col. 3, lines 1-4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the affecting color glyphs for other glyphs of Joshi with the vector-based glyph modification by way of live user input of Wilensky in view of Dowling in view of Sarnoff in view of Jain to have the computer-implemented method as recited in claim 18, further comprising modifying a 

Regarding claim 20, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of Joshi teaches the limitations of claims 18 and 19, as explained above.
Furthermore, Wilensky teaches the computer-implemented method as recited in claim 19, wherein identifying the region of the plurality of regions defined by the plurality of paths comprises:
determining a color theme comprising a plurality of colors associated with the plurality of paths of the live vector glyph (affecting colors of particular paths of a plurality of paths, each with a respective color among the vector-based paths [0014]);
provide a color interface element for display within a user interface of a live text editing application of a client device (the user selecting a brush tool for performing a function such as for affecting a color scheme [0006]); and
identifying, based on a user input interacting with the color interface element, a region corresponding to a color from the plurality of colors in the color interface element (identifying a color of the vector path(s) for modification using the brush tool [0010]; color modification using user interface tool [0014]).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He and in view of Joshi.
Regarding claim 13, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He teaches the limitations of claims 10 and 12, as explained above.
However, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He fails to specifically teach the system as recited in claim 12, further comprising instructions that, when executed by the at least one processor, cause the system to modify, based on the mapping, a color associated with a path in a subsequent live vector glyph to the selected color.
Yet, in a related art, Joshi discloses affecting color of glyphs for applying to other glyphs (col. 2, lines 56-67; col. 3, lines 1-4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the application to subsequent vector glyphs of the selected color of Joshi with the mapping of colors to selected color properties of selected vector/paths with respect to glyph of Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He to have in a subsequent live vector glyph to the selected color. The combination would allow for, according to the motivation of Joshi, affording efficiency to allowing the user to make a change to a first glyph and save time and effort by making similar changes to other glyphs, thus improving readability and legibility across a document (col. 1, lines 6-15), thus reducing the work load with respect to applying certain styles to multiple glyphs (col. 1, lines 56-67; col. 2, lines 1-55).

Furthermore, Dowling discloses the remaining features of the claim, as follows:  applying the glyph properties to additional glyphs [0031].
 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Dowling in view of Sarnoff in view of Jain and in view of Hsu (US 2007/0229526).
Regarding claim 6, Wilensky in view of Dowling in view of Sarnoff in view of Jain teaches the limitations of claim 1, as explained above.
However, Wilensky in view of Dowling in view of Sarnoff in view of Jain fails to specifically teach the non-transitory computer readable storage medium as recited in claim 1, wherein the selected color comprises a pattern or a texture and wherein the instructions that, when executed by the at least one processor, cause the computer system to modify the color associated with the path to the selected color cause the computer system to set the color associated with the path to a pattern or a texture.
Yet, in a related art, Hsu discloses applying a color texture such as a surface effect with respect to a color property [0041]; stroke/fill color and corresponding stroke/fill pattern [0046]; a pattern such as a stroke/fill color in addition to a stroke/fill pattern, opacity, etc. [0036]; applying a color and fill pattern ([0039] and [0040]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the setting a pattern/texture in association with color of Hsu with the setting a color of Wilensky in view of Dowling in view of Sarnoff in view of Jain to have wherein the selected color comprises a pattern or a texture and wherein the instructions that, when executed by the at least one processor, cause the computer system to modify the color associated with the path to the selected color cause the computer system to set the color associated with the path to a pattern or a texture. The combination would allow for, according to the motivation of Hsu, enhancing the ability of the user to create graphics designs with rich graphic contents which can be manipulated for different users, such as manipulating vector objects in a way that appearance matches the various desired 

Regarding claim 7, Wilensky in view of Dowling in view of Sarnoff in view of Jain teaches the limitations of claim 1, as explained above.
However, Wilensky in view of Dowling in view of Sarnoff in view of Jain fails to specifically teach the non-transitory computer readable storage medium as recited in claim 1, wherein the instructions that, when executed by the at least one processor, cause the computer system to modify the color associated with the path to the selected color cause the computer system to set a fill color for the region to the selected color.
Yet, in a related art, Hsu discloses manipulating vector objects [0004] such as by modifying the fill color associated with a path (e.g., vector) ([0005] to [0007]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the setting a fill color for a region associated with a vector path of Hsu with the color setting with respect to glyph vector/path of Wilensky in view of Dowling in view of Sarnoff in view of Jain to have wherein the instructions that, when executed by the at least one processor, cause the computer system to modify the color associated with the path to the selected color cause the computer system to set a fill color for the region to the selected color. The combination would allow for, according to the motivation of Hsu, enhancing the ability of users to control and manipulate graphic content with respect to vector objects (e.g., appearance such as fill type and color) [0001], particularly with respect to vector attributes that may be modified with particular control subsequent to the initial rendering of the vector object, such as by individually manipulating each property value of respective vector objects [0002]. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He, and in view of Hsu
Regarding claim 14, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He teaches the limitations of claim 10, as explained above.
However, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He fails to specifically teach the system as recited in claim 10, wherein the instructions that, when executed by the at least one processor, cause the system to modify the path style information associated with the path in the vector document object model to set the color of the path as the selected color cause the system to set a fill color for the region to the selected color.
Yet, in a related art, Hsu discloses manipulating vector objects [0004] such as by modifying the fill color associated with a path (e.g., vector) ([0005] to [0007]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the setting a fill color for a region associated with a vector path of Hsu with the color setting with respect to glyph vector/path of Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He to have wherein the instructions that, when executed by the at least one processor, cause the computer system to modify the color associated with the path to the selected color cause the computer system to set a fill color for the region to the selected color. The combination would allow for, according to the motivation of Hsu, enhancing the ability of users to control and manipulate graphic content with respect to vector objects (e.g., appearance such as fill type and color) [0001], particularly with respect to vector attributes that may be modified with particular control subsequent to the initial rendering of the vector object, such as by individually manipulating each property value of respective vector objects [0002]. 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He and further in view of Hsu (US 20070200873, Herein “Hsu_0873”).
Regarding claim 17, Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He teaches the limitations of claims 10 and 16, as explained above.
Furthermore, Wilensky teaches the system as recited in claim 16, wherein the instructions that, when executed by the at least one processor, cause the system to identify the region based on the user input manually selecting the region with the user interface tool cause the system to:
determine the selected color in response to a user input selecting a color with a color dropper tool (a user selecting a region of influence using an indicator interface and selecting a color with a brush tool to deposit the new color onto the region of influence ([0006] to [0009])); and
detect a hit location of a cursor within the region using the color dropper tool (the edit/modification based on the user movement of the dropper/brush tool in association with the region of influence  [0007]).

However, in an effort to advance prosecution and make abundantly clear “dropper,” Hsu_0873 more specifically discloses dropper with respect to color editing [0044] of vector path(s) ([0038] to [0044]), such as in eye dropper tool used to fill area, such as in vector mode [0045].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the dropper of Hsu_0873 with the user interface for controlling color of Wilensky in view of Dowling in view of Sarnoff in view of Jain in view of He to have dropper. The combination would allow for, according to the motivation of Hsu_0873, improving the ability of users to create rich graphic contents which can be manipulated for different uses, such as with respect to vector . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/JASON T EDWARDS/Examiner, Art Unit 2144